Proceeding pursuant to CPLR article 78 to review a determination of the respondent Islip Union Free School District, dated July 24, 1989, which, after a hearing, found that the petitioner had engaged in conduct unbecoming of a teacher and formally reprimanded him.
*684Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
The determination under review is supported by substantial evidence (see, 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176).
We have considered the other contentions raised by the petitioner, including his claim that he was not afforded due process of law because the chairperson of the hearing panel and another member of the panel were biased against him, and find them to be lacking in merit (see, e.g., Matter of Flores v New York State Educ. Dept., 146 AD2d 881; cf., Matter of Conley v Ambach, 61 NY2d 685; Matter of City School Dist. [Oswego Classroom Teachers Assn.], 100 AD2d 13, 18-19, n 2, amended 101 AD2d 1027). Thompson, J. P., Harwood, Rosenblatt and Eiber, JJ., concur.